Title: From George Washington to Henry Knox, 8 June 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir
                     Head Quarters June 8th 1783
                  
                  In answer to the question which has been proposed, whether the Music are entitled to fire Arms, under the Resolution of Congress of the 23d of April.  I am to give it as my opinion they are not; but that they should be allowed to take their Drums & Fifes, which is the mode that has been adopted respecting the Music who have been furloughed from this Cantonment.  I am Dear Sir With great regard Your Most Obedt Servt
                  
                     Go: Washington
                     
                  
               